“A”




            ,OFFICE OF THE ATTORNEYGENERAL                                   OF TEXAS
                                                    AUSTIN
  I:           -
-co-
 --                                                               ._
                                                                                 .~
                                                                                           c




                                           1




                                                                                 :’
                       ;;.                                   ,                        _-
                             ,’
                   :              ’            ..     ..
                                                                       ..   “,
                                      .’                         ._

       --
illreotly+OSOM the street     in the mi64.l.of
a blook before reaohiiing an lnterseotion, ~6
you will note, the yellow line repraaentrrthe
aoamement    QO~OBD the atnot    in the ndd&le
of the blook, while the red 11114goes to thr
intoras~tlon before oron#l~&       'Pheyellow
line meaaurea 195 feet, uh+      the red lln,
meanurea 400 ICert+

                    '8.
    Vhe~ phyaioal iaots are shorm by map
m&ted &hlblt 'B', attaohed her&O.        TM
quetltlonagaLA-     whether the red or the pel-
low .llnerepresents   th!,proper nethod of
measuring the.diataAoe or SO0 feet oalleb
for in Seotlon~S5 a)~. 'fhrprlnolpal     queatlon
under thlr state o! iaotr ir whether you oan
measure diagonally aorom 4 street    lnterseotlon
[as the yellow line lndloatar) or whether yoo\?
must o*oes the Inter8eotlon at right angle8
fas the red line doer,~and a# pedeetrianr are
requiret3to,do)i    Zn this ~QM, ths red llno
meaeuree SO1 beet, wale the yellov line ir
zm zeet.
                    =8.
     qhe   phy8lo81 faotm   ire   #horn by the mop
attaohea her&o gnd marked~~lblt        *o*, Then
mat&    dormitory mhtwn on thlr plat ir wed
by student nur8e8 rho artI in training    at Park-
laad 3iospitAl~ rho Borpltal 1s looateb on
the same traot of &a~6 +th the dormltoiy,
but ir a sepurate building. Tha lioospital    i#
oonriherabky more thrn SO0 isot from the liquor
~4mtabliabmeAt. the Liquor CWdiAaAoe oi the
O1t.yor Dslls~ prmlber AI)to~lorrt        ~:
    l**a & & .Or‘&  ’ ~romitfeq ~j& &
   r o vlded
           fo ua9r
              r     thlr 6hapt-m ahAl&
‘~$
  ,0 itme  to any aaar   or perron en- i
   gaged In thvib&dUng   of eleohol.io
   hOYOr&gOV~~ dOriAOa ia the %k1M8 ~bP3Or
   control dbt uher4 the plaoe of~buaineu
   of m.nymioh doaleC ia VithhidQO feet of
~HoAorab~r Bert Yor4,            A&dJd8trator,               Pam S


        MY Ohwoh, *oh001 or other lduo a tlo a a l
         Inrtltutlon, meamnmenta    to be made
        along the property 11~ of the &root
        front* and rm8 sront door to front door
        and IA a ahOOt llna aoroe~ lntereeotlom
         (8treot) where they ocour# provided,
        ~hoaerer  that  thlr provleiort*hall not
        apply within the aOWAtOWA area of the
        city of Dallas and in0iua0d rithln that
        area b0d8a     by xcklnney Avenue, pearl
        street, canton Street and xaaar S,trsrt.~
          *The qua8tioAr rabea                        Mdrr    thin 8tat0 of
     iaot8 are:
          *(a) I8 the nur801~ dorm.ltaw a rpob-
        110 8ohool* or *pub118 horpltal~ tier
        seotlon 85 (a) or the Liquor Qontrol Aat,
        or a Qrohool or other lbaoetlonal inrtl-
        tution* tuber the olty ordlnanor quoted
        lbwo?
           *(b)    In aoaeurlng the dirtawe *from
        bent      doorto rront iloorc otol, do lou
        00Atdtw       the        jun0tion        or   mdhfp    aa
        Xajdo an inter8eotioA tin&orthe lktutop
                                          .~
          g(o) xi thir 18'8A lnterwot~&n, do
        rou moatawe         a8      ehonn by the yd.#                line,
        or au Ohown by the rod llaeg Lb btholr
        wo*dm, ,bo~00 measure aorotw a T Intm-
        reotlon dla6onally or at right an&***;:
                 1    .,
                        a*        .
          *&    phyaioal iaotr ark 8hm~by     the up
     attaohd hereto and narked.~bit       ‘D’r The
     red and ~8110~ liner nproeent the 4iqpu$ia
     meth048 or ma8ur*ment.    PrOa an lrohlteOtural
     8tan&OtAt, the Qarten Avanas Baptlrt chrtroh
     raoer on Ba8ton, MU the Qraoe Yethoblat Cbtmh
     hoes on mua.       ul abor8 an 080a trequeatly,
     ana 81.1dU    par&t Aoorn to the ohureh
     auditorium but th8 ma in  lntmuioer to the
     ohuroh dtarlusr     u* the on8a that    open W
     @3EtOA SDb ifpoitll,Ei8~8fi~l~~      ';      ~.
Eonotable     Bert +%    Md*trafor,     Pq,* 4


           *pyotion roe(a)   ut the Building 00&o of
      the attr or *am      provlQ@#~. ;   ,, ~~
               lqhat lrhenvbr  uly lots ima 1Sd
            oft by any plat showing a frontage for
            *aid lot8 on.aly ltreet or ~~avenuein
            the rw&iaAoe motion of the City Al.1
            building8 8rrOtOd 01161%8M,#ha11 kelp
            tholr rr02mgb on da      &rut  or am-
            'me 80 au .to 0onforPlto the frontage
            or the loto 8how~ on uiy euoh plate*
          *Aooor&lng to the plats of the lot8 oa which
     the twc ohurohoe.are built, the QastoA ArbAUb
     Bapt1rt Churuh i8 reqtima      to~sront   bA cia8ton
     4renue while thr Waoe YethodiBt ChProh 18 rb-
     qtima   to iront OA Suniu8 etreet. unAor thb
     nullalqj code or tbe.@ity of Dallar both
     of these OhUrOheB w       GroupA buildn.gr, apb
     under %OtiOA 60s Of the ,guil#ing       COdei ti&  : .,
     Croup A buildl~$~ are roqulreb to hare thei*
     +llain eotranoe QA~ oxit*    On the Btmet On
     whloh crkghbtiL&q+frOnt.         .The QleS@OnB '.~,
      lUb IDittba am8            .~ ..
              *{a)  ,&8 the dQOi8 Of the tU@ -.
            ohuroheo vhioh'open OiiWke~l,     tb
            bo ~OAdd8d    ftoAt boot; dthiA th0
            8oa~Ing of Sootloa #lb (a) uul t@m
            orhlAAAo* of .*ao,oityoi @AllA# pu9t86 ~
            mbwo?:                     .,.,: ~~    " .
              .-lb)  all bt thb iO bitho.' 2l ~.~
            OhUroh88~1~ quwtlon .tobo.+onddand
            tront 4oorr?    ~. :.




           *'(a).'I* thb dodr.t6'#~ #i.niay~&ih&l
        .~fOcm M b. 0OMid.d     9th. trOAti&Km
         or a ohuroh, publio loho01 or ptablio
         bO#pitd,* rftti,thb ,mcutfngOf +&On
Eonorablo Bert Poor&,Adidni#trator, pw    6


        85 (a), or *other lduoatfonal in-
        ltitUtiOAB WI&Or the o ltyo r dina no e
        qu0+0a lb wa ?
                 IO the 6oor to the pastor*8
     ~E'r    J to be 00A81a.r.d a rront doort
          '(0) Ii the juaotlon OS a5 alloy and
        a Btte6t tb be OOABidOmd an IAtQrSOO-
        tlon u.mler Seotion 86 (a) or under the
        olty 0ril1Mn0.9
                         ‘(I.

         *@IO phyeloal raote are &own on the rqp
    attaohed hipyetoan4 marked Zxhlblt W.      !f&
    quo8tloa A&n   ir whloh artthe 0010Md liner
    i8 the Pl'OpOrmethOd Oi BOaBUriAg knO@
    from front door to front door. fr nofther 0r
    these 11~88 18 Proper pleaee #tat0 the ro 1: t
    way to measure thle &tuner.    .Tho prlnof$e
    Question with rhioh wa ibe oonoernod 18     0
    proper method to be ueed in or4i88i43 irrogubr
    iAtOr8O,OtiOA6moh U t&18 0-e
                                                   .
                       89,       .
         qhe ,phydoal raotr are rhow~ br
    taohed.hereto end ssrkd     exhibit *a!.
    Of the dOl0r.d    11!l8818 the EOpir way t0
    maeum .thr dietanoe ltno&teii    t The queetloa.
    subnlttid is whether the &oor to the orlglaal
    sohool building, or the door to the addition
    Is the Front door ukklerthe rtatutr~ Both
    &ore are wedlx tM dvo lf,       Are both of 'tha ~.
    door8 front doorrt


         -0   pbeioei hot8 am 8hOm Oii tbh np.
    attaOh4 her&4 ad atarkbdmbit        +3Pq TM
    quertlon agaln~pn8wAed ,irwhat ir the propu
    IUQ~to OF088UI i~~W&Uhl’   iAtOr8OOtiOIb~moh ~. :
    48 ir ahown on thS8 map?' 3loaee dOd@kaW
    khother the red or the yOlkor 11~0 reprewntr
     tb pop4ru~to       ma8urh                            _'
EionGrabh Bert Ford,   Adniiairtrator,Pagw 8


                          ‘9.

           *The phydoal facts +re ehopm
     attaohed hereto and marked Exhlblt
     liquor establishment  &own on the mnp 16 a
     drive-tn beer stand end beer te served to
     persenu in ops parked on the lot on whloh
     the otand ie.looated. The property line of
     this lot begIna at the point aarked ‘A*.

           *The quertion submittab 1st
          *here b&r 18 oerveb in parked oar@,
        do you mGa*uzw mm the nearGet oornw
        or the lot on whioh the beer la IJrtrTQb~
        or do you efilllmatsure from the rront
        door or the building iron which the
        beer is senrb?m
          As we oonstrue your opinion re;Uollt, pu an pri-
mrily lntsreeteh in detars.inlngwhioh door or doore or the
greleirer~
         deecrfbed OOh3~ituteE      the "front doorr or *front
do0rtP of said psemli~     and the proper method or manner or
mGaeuremnt rros irotitdoor to front aoor in -6ooordanbe with
SeatiOn 25 (a) Of &rtlOlb      1 or the Y’aa8 Liquor Oootrol Aiot.
Article 66%25(a), %raon*a        &50tsted Peaid @do., roabr a8
ro11oPrs:
            vhe @mulsrloacr~~ court or any oouaty
     in the territory thereof outside Incorporated
     citier   and twno aad the governing aut~orltler
     or any city or town .zlthin the oarporclte lisltr
     or any ouoh clty or town ma? prohlbit the sale
     of eloo~allo bevclragerby an dealer where the
     glaor or buslnees or any QUOi dealer 1s tithln
     three hOmIred (&X3) feet of rcy church, publlo
     school or pubiio hoa$ltal the meaeurwentr
     to be along the progerty &es   of the rtreet
     rronte aad rr0m rr06t door to rpont door ti
     in dirsot line aorms $.ntsrreGtionewhen they
     OOOur.’



          .*lpheaourt8 or thfs rtate hare not inter-
     preted the abme mm&toad     sot with raferenoe
Ecnorablr &rt    Ford, WaiDtrator,    page 0



     to the aanaer or aethod or measurement. HOW-
     ever, we ~think that the hatute le olear and
     unamblguou8 and, aa stated in the rtatute,
     the rmeaeuxwmnte are to be made alon& the
     property line8 of the 8treet rrontr and iron
     front door to front door and In bireot line
     lOrOll8lnternotlone where they 000u.r. . + .

          *Ia other wor48, lt 18 our opinion that
     the mearummeata are tombe made along the
     property 11~8 or the 8treet rronte and rrom
     rront door ~to iront &or and in direct line
     aorom lnter8eotlona where ther ocour and the
     proper route to be r0iiowea lr along ski4
     property liner regardleas whex-8they am
     situated and from rront door to rront door
     and in dfreot Xlae aoroas lntermectlon8 where
     they ocour;*
             8tat.d in our oplnlon Iwo.O-2062, addrersed to
          &irr
you, and bear&ug date of MarOh 19, 19M:
          *. . . w have beea unable to rind any
     oan rhioh oootalnr a deflnltloa of the term
     *rr0nt &or*;    Bowever, we ~8halIillu8trate
     how the oourtl)ham eonstrued thr term
     *front* in r a r lo uo
                          lituatlOa8.

                      of a lot, lr rery ml1
            **The front
        known to be thatpartor    th0 ruaerhi0h
        raoer a 8treet Or ltreeta. It faay
        front on one atmet only or It aar
        rront on tw.   what 18 the rront or a
        lot 18 determinable by lts'raolng upon
        a public 8treet or 8treet8.* Des Uolaer
        *I* mm,   81 fya 89, 991.
          "*my ride or raor of a btildlng tr
        the front, although the word ie aore
        w&xmly   well to denote the entranoe
            . . . . Beak-front, rmrh0at,     or
        four front8 df a house are all term8
        la oomaoa 1ue - and there 18 no rearoa
        wh y a building lh o ulbnot wtmi-          oa
        two, three or iour 8trGet8, or      that
        two 0 three or four rtreetr   8hould not
        be *in front theroor*~ all ruoh ltrGet8
        ,
Eonorable Bert   Ford,   Admlnirtrator, Page 0


        wuld, I think, lconfront* the bulldlng.1
        Be Dlnniok, 3 Oat w Ei 1061 - Rote 4(a)
        87 COr&W# suti#, p'L@ 810.
          *llrhsvroat property llaew, within
        the r88trlotloa 02 deed8 0r property
        platted into lot8 that no bullding 8hdi
        be erected wlthla 80 feet of the rront
        property line of an]retreGt, inoludeo,
        in the aase of a corner lot, the llao
        of the ltreet on which 1s the aide Or
        the lot, a8 well 118the line oi the
        ltreet on which the lot raoee.1 water8
        10. Qol~iae (If.J. Oh.) 90 Atl. 064,
        citing De8 YO1lu8 v8. Dorr, 31 Ion, 29,
        93.

          *wit think the term w0nt  door’ rhould
     be oonrtrusd 80 a8 to give lffeot to the lan-
     yege used in Beotlon 95 (a) of Article 8 oi
     the Texa8 Liquor Control Aot an& 80 a8 to
     give etfeot to the evlaegt lntentlon or the
     Laglrlature la the pa8rage oi the rot. fn
     acoordaaoe with 8uoh oonrtruotlon we think
     it wall the intention of the Legislature t0
     allow the govern1    lnthorltp or oitlee, -tom8
     aa oountier the T r ghf to prohibit the e&e     ,,
     or aloohollo beverage8 by an dealer where
     the plaoe or bueineee or mu0hldealer warn
     within the prohibited bletenoe rran a oharoh,
     public rohool or horpltal, wing the barn18
     or maaeurelssntOutliaeb by the statute.

             *we think the term *front door’ a8 ured
     in aald etatute meaaa any outside lntranoI
     door Zaolng or rrontlng a pub110 etreet*
     Thererare a a&arch, aohool, hoepltat or liquor
     de~er18     pleoe of bodnese aould hme on@ or
     more Qrroat doore*,    dependent upon the fact8
     In the oaae. We thlak there 8hould be at
     leaat 800 feet between the *front door* or any
     or the crront bOora 0r euoh plaoes, udng
     the eraternor mearrurewnt outlined br the
     #tatute**
                                                                             ‘:--- 619




prea-    -      u h lu h tek into
                             ee eQne2a er a t1 ltrwtint.8?-
                                                  48
#.ctioMunloee they 45cuP# u%a elnoe no etnot lntoreoetlQn
w     sn ahlbit eA” botwoml tho dhunh allatho plus or Imel-
        apparentroaeQn o%l.Dtefor pF45oeaing to tb s&or-
zG%rl         maldng the mouumwnt, r)ordwa               uq     pr4vislm     or
the etatute    02 ozaaum4       BG dlnat*

           sddblt     ?P     nlldsheeae4n5ntouda~lo~~
:f~~~~~~~~~t~~~~~tl~le                                   la~lvod,       to-w&'
                               oornwendapluoo?bueiZUeeongaged
h the sale or alodhollubovampr lwatd xpauu~,”       ds.l&
aally oppoelte the ohuroh frw tW etavot
mute lMu&oa by thehereQeQne&o~~t        e “eoaenadls-
tuloe or 301 rut*
eoto~ a dlstub88 of W!3 feat. m,&gls Ta izEoV~~%b-
                    8wwewmmt       b a a lta to dthat ie M    t5 fo llw
g g g ?iz g     .:c  str eet r mn~e e x b?ra Jwr x m t& o r to rrwt
a o m. u h e lw
              nQ rtmt     ia tweo a tlcomOa o r a*a awwr a m0D.q        .
ua ee a n o %lstent,   th le     OM QXI  is mlrlaent,    but la tata
ea88 O%~loa        by w%blbitdL”x,” l itnet l8to r so 5tl4 Il4 5o lx n
ktv5enthoohulvhaburcrbtboplue0?blaeiars*uathogioDertY
lla era r e lnto r r o p k db y th o stno t     & ltweutl4 n.       m    th is M O
#etegl~tluwhullutm~~th@~ie~b.
~einadinetUP*~eS~int0nO5tiam~                       ObVWU4 th8
Boat&root m?ntounee             tlmrtreet Lntonodlon txtdts*to$m
Phibit”B”‘kthattakeabyth,~~cw-JhLobgreocRdr
alqall4lly a5ro*e irap the Qo)Ip6r mpaetlthloh is lQ5atoa the
 la00 of buehwes to the eorne~~upa l?hleh b 1 4 8a to athm ohunh.
$4 r5uto$aalo&toabythendu.uirmt,Unstud~t-
to defeat th4 pxp444              44kintartl~.O? #4 8tOMt44
                        ..
           Ae8rortho~                       'ku?&t   ,%&wmits           8 dlrror-
620
         ~mouro&Ilm.lMlther~route~~~
                 sJdioatedby tb $Ml4u llnb in tahl
                ~*m088hdabbr4u0wur~
a sp r a 5tlc a b lo u  rudu lc h ~x wp o r ty
                      *ur                   l& usoxiet, fnm
fr o nt               dew. Y a ltmt fntenectlan 450~
       do o rto h p a t
aeciaureaaentshouldbb
                fn8dboct@ae           aewes the stmotia-
tenootian,